 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10

11 KIMBERLY COLEMAN,                    Case No. 2:18-cv-8294 R (MRWx)
12
              Plaintiff,                ORDER GRANTING STIPULATION
13                                      FOR DISMISSAL OF THE ENTIRE
        vs.                             ACTION
14
   VACHVI, INC. d/b/a KEN’S
15
   MARKET; and DOES 1 through 10
16 inclusive,

17            Defendants.
18

19

20

21

22

23

24

25

26

27

28


                                      ORDER
 1         Based on the stipulation of the parties and for good cause shown:
 2         IT IS HEREBY ORDERED that the entire action be dismissed with prejudice,
 3   both sides to bear their own fees and costs.
 4

 5         SO ORDERED.
 6

 7   DATED: July 18, 2019                           _______________________________
 8                                                  United States District Court Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                1
                                        [PROPOSED] ORDER
